Motion for order permitting appellant to appeal to the Appellate Division upon one typewritten record and five typewritten copies of brief, and to serve one typewritten copy of record and brief upon the State Industrial Board and the attorney for the insurance carrier and the employer, granted. Hill, P. J., Rhodes and Bliss, JJ., concur; McNamee and Crapser, JJ., dissent, upon the ground that the typewritten record shows the decedent died from gas poisoning, and that she was in an apartment where she had no authority to be, under her instructions, and that there is a question of fact involved which this court cannot review.